MEMORANDUM **
California state prisoner Nestor E. Galarza Soto appeals pro se the district court’s order denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the denial of a § 2254 petition, see Anderson v. Alameida, 397 F.3d 1175, 1177 (9th Cir.2005), and we affirm.
Appellant contends that prison officials violated his due process rights under the Fourteenth Amendment when they issued him an untimely notice of his disciplinary infraction, in violation of a California regulation. However, the regulation does not create a liberty interest protected by the Due Process Clause because appellant’s interest in this regulation does not impose a restraint that results in an “atypical and significant hardship on the inmate in relation to the ordinary incidents of prison life.” See Sandin v. Conner, 515 U.S. 472, 484, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995). Because appellant received the full constitutional safeguards afforded to a prisoner facing the loss of good time credits, see Wolff v. McDonnell, 418 U.S. 539, 563-67, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974), no federal relief is warranted, see 28 U.S.C. § 2254(d).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.